DETAILED ACTION
	This office action is in response to the amendment filed on 11 June 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	However, please note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Status
	Claims 1-3 are currently pending: 1-3 have been amended.
Response to Amendment
	Applicant’s arguments (see REMARKS filed on 11 June 2021), with respect to the rejection of claims 1-3 under 35 USC §103, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of amended claims 1-3.
	In view of changes made to the Specification in response to issues raised in a previous Office Action (object to the title), the objection to the Specification/title is withdrawn.
	In view of changes made to claims 21-3 in response to issues raised in a previous Office Action, the objections to claims 1-3 are withdrawn.
Claim Objections
	Claims 1-3 are objected to because of the following informalities: claims 1 and 2 recite “repeatedly and automatically moving back and forth in the vector direction” which should be “repeatedly, and automatically, moving back and forth in the vector direction” (commas should enclose the clause ‘and automatically’).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL - The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, claims 1-3 recite, “repeatedly and automatically moving back and forth in the vector direction ... the transformation area”, which does not appear to have support in Applicant’s specification. In other words, there is not a positive recitation of the claimed limitation, “repeatedly and automatically moving back and forth in the vector direction ... the transformation area”, nor does content displayed in figs. 1-3 sufficiently convey the concept of ‘repeatedly and automatically’ moving a transformation area back and forth in a vector direction. As such, the limitation “repeatedly, and automatically moving back and forth in the vector direction, by the computer processor, the transformation area between the xy starting point coordinate and the xy end point coordinate” comprises new matter.
To overcome the 35 U.S.C. 112(a), written description, rejection, Applicant can remove all limitations reciting ‘and automatically’ or can point out where in their specification support for this limitation exists.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under U.S.C. 103 as being unpatentable over Mandic et al (US 2013/0176344 A1; Mandic), in view of Fujimoto N. (US 2015/0116244 A1; Fujimoto).
RE Claim 1, Mandic discloses a method of transforming a specific area of an image using a computer processor (Mandic: [0022], disclosing methods/approaches for providing efficiently-zoomed/transformed content), the method comprising:
	 receiving an input by the computer processor, wherein the input includes an xy starting point coordinate, an xy end point coordinate, and a vector direction extending from the xy starting point coordinate to the xy end point coordinate (Mandic: [0063], disclosing a ‘pinch’ gesture where well known in the art of touch gestures comprises the following: (1) a starting xy display coordinate (e.g., index finger position in contact with a touchscreen surface), (2) an ending xy display coordinate (e.g., thumb position in contact with the touchscreen surface), and (3) implicitly, a vector direction extending from the index finger position in contact with the touchscreen to the thumb position in contact with the touchscreen). Further, please note, once a ‘pinch’ gesture is executed by moving the index finger toward a stationary thumb position, the vector direction is expressly defined as an input);
	defining, by the computer processor, an area around the xy starting point coordinate as a transformation area (Mandic: fig. 1, illustrating a ‘zoom module’ 104 for zooming an area of an image (please note, zoomed image area comprises area around user’s index finger); [0045], “Zooming can be performed in any suitable way” (e.g., execution of a pinch gesture to either zoom in or zoom out), [0063], pinch gesture, where a person having ordinary skill in the art (a PHOSITA) can zoom an image area by touching a display surface with his index finger and thumb, and then moving his index finger toward and away from his thumb. 
	automatically moving back and forth in the vector direction, by the computer processor, the transformation area between the xy starting point coordinate and the xy end point coordinate (Mandic: [0019], introducing concept where embodiments enable repetitive gestures, such as multiple serial gestures, to be executed (e.g., a plurality of pinch gestures executed serially), [0026], discussing use of delay module 36 to perform a plurality of gestures after a time delay, [0045], disclosing embodiments or situations where a plurality of gestures may be performed automatically, [0052], disclosing that any suitable time period may be used to determine the plurality of gestures that will be executed (e.g., multiple pinch gestures performed within a specified time period will be automatically executed after the specified time period expires)).
	However, although Mandic does not appear to expressly teach,
	Fujimoto (in the field of display devices) discloses defining, by the computer processor, a predetermined area around an xy starting point coordinate (Fujimoto: fig. 2B, ‘sub-region’ 40; [0041], disclosing the formation of a sub-region around a touch point on a touch screen);
	wherein the predetermined area is not changed in size  while moving in a vector direction between the xy starting point coordinate and an xy end point coordinate (Fujimoto: fig. 2B, ‘sub-region’ 40, fig. 4, illustrating movement of sub-region 40 from a first position on a touchscreen to a second position on the touchscreen; [0041], disclosing the formation of a fixed-size sub-region around a touch point on a touch screen, [0047-0050], disclosing that sub-region 40 may be moved while keeping its size fixed).
	Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Fujimoto’s method of defining, by a computer processor, a predetermined area around an xy coordinate, wherein the predetermined area is not changed in size while moving in a vector direction between the xy coordinate and an xy end point coordinate with Mandic’s method of transforming a specific area of an image by automatically moving a predetermined area back and forth in a vector direction between an xy starting point coordinate and an xy end point coordinate so the combined Mandic/Fujimoto method can define, by the computer processor, a predetermined area around the xy starting point coordinate as a transformation area, wherein the predetermined area is not changed in size while moving back and forth in the vector direction between the xy starting point coordinate and the xy end point coordinate. Additionally, the motivation for combining Fujimoto’s method with Mandic’s method would have been to make it easier for the system to track the sub-region area since it is fixed in size and moves relatively slowly.
	Still, even though Mandic/Fujimoto does not expressly teach,
	a PHOSITA may take concepts already taught by Mandic/Fujimoto (i.e., move a fixed-sized transformation area back and forth in a vector direction between an xy starting point coordinate and an xy end point coordinate) to repeatedly move a fixed-sized transformation area back and forth in a vector direction between an xy starting point coordinate and an xy end point coordinate.
	Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine a PHOSITA’s method of repeatedly moving a fixed-sized transformation area back and forth in a vector direction between an xy starting point coordinate and an xy end point coordinate with Mandic/Fujimoto’s method of automatically moving back and forth in a vector direction, by a computer processor, a transformation area between an xy starting point coordinate and an xy end point coordinate so the combined method can repeatedly, and automatically move back and forth in the vector direction, by the computer processor, the transformation area between the xy starting point coordinate and the xy end point coordinate. Further, the motivation for combining a PHOSITA’s method of repeatedly moving a transformation area with Mandic/Fujimoto’s method would have been to let users experiment with different transformation effects (e.g. zoom effects) applied to an image by enabling the display apparatus to repeatedly and automatically apply the transformations for said user to view in a sort of preview mode.
	
	Claims 2-3 are rejected under U.S.C. 103 as being unpatentable over Cho et al (US 2009/0303199 A1; Cho), in view of spiral.htm (‘a spiral is not just of one kind’; Spiral).
RE Claim 2, Cho discloses a method of transforming a specific area of an image using a computer processor (Cho: fig. 1, ‘controller’ 180 (computer processor); [0110], disclosing a ‘distort’ effect that may be applied to an area of an image), and a writing a program (Cho: [0175], disclosing function program code for implementing ‘screen effect’ algorithms of receiving an input by the computer processor (Cho: fig. 5, ‘apply chosen screen effect to image’ S315; [0097], controller receives a ‘screen effect’ instruction in response to a proximity signal and applies the ‘screen effect’ to displayed image content), wherein the input implicitly includes an xy starting point coordinate, and N number of xy end point coordinates (Cho: [0097], disclosing an algorithm for implementing a ‘screen effect’ that may be one of a plurality of effects, such as a ‘distort effect’, a ‘texture effect’, a ‘blur effect’, etc., [0110], describing a plurality of filters for transforming or distorting an image or an image region), and
	(note, this limitation is out of order) defining, by the computer processor, a predetermined area around the xy starting point coordinate as a transformation area, wherein the predetermined area is not changed in size (Cho: [0110], 'distort' effect distorts a whole image or part of an image (please note, since a portion of Cho’s image may be distorted, a predetermined area around the xy starting point coordinate that does not change in size is implied).
	Yet, even though Cho does not expressly teach,
	Spiral (in the field of generating spiral curves) discloses N number of vector directions respectively extending from the xy starting point coordinate to the N number of xy end point coordinates (Spiral: chart/table on p. 3, comprising angles in radians and degrees (e.g., vector directions) going from a starting xy coordinate to ending xy coordinates), wherein N is an integer (Spiral: chart/table on p. 3, N = 22 in this instance), wherein an Nth distance measured from the xy starting point  coordinate to an Nth xy end point coordinate is shorter than a (N-1)th distance measured from the xy starting point coordinate to an (N-1)th xy end point coordinate (Spiral: chart/table on p. 3, where indexing in reverse-order N1 radius = 8.368327, N2 radius = 8.274811, etc.).
	Therefore, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Spiral’s method of generating a spiral with Cho’s method of using a program to automatically generate a ‘screen effect’ transformation to a specified area of an image, with the expected benefit of making it easier for users to quickly and efficiently apply interesting transformations to selected regions of displayed image content.
	However, although Cho/Spiral does not explicitly teach,
repeatedly and automatically move back and forth in the N number of vector directions, by a computer processor, the transformation area between the xy starting point coordinate and the N number of end point coordinates, wherein the predetermined area is not changed in size while moving back and forth in the vector direction between the xy starting point coordinate and the N number of end point coordinates (please note, a PHOSITA may write a program where transformed coordinate point N1 (angle = 9 .329033188 radians, radius = 8.368327), is generated first, followed by N2 (angle = 9 .066714504 radians, radius = 8.274811) … N22 (angle = 0 radians, radius = 0.92), therein causing a processor to repeatedly and automatically move back and forth in a plurality of vector directions to generate a curve).
Thus, before the effective filing date of the claimed invention it would have been obvious to combine a PHOSITA’s method of executing an algorithm to repeatedly and automatically move back and forth in a N number of vector directions, a transformation area between an xy starting point coordinate and N number of end point coordinates (wherein the transformation area does not change in size) with Cho/Spiral’s method in order to make it easier for users to quickly and efficiently apply interesting transformations to selected regions of displayed image content.
	RE Claim 3, Cho/Spiral teaches the method of claim 2, and Spiral in addition implicitly discloses stopping moving the transformation area back and forth when the Nth end point coordinate coincides with the xy starting point coordinate (Spiral: p. 1, ‘Archimedean spiral’ and ‘equiangular spiral’ where the spiral curves ends when an Nth point coordinate is coincident with the Cho/Spiral’s specified starting point).
	Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Spiral’s implicit method of stopping moving the transformation area back and forth when the Nth end point coordinate coincides with the xy 
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but, respectfully, are moot in view of the new ground(s) of rejection necessitated by amendment. In particular, new prior art references Mandic (US 2013/0176344 A1) and Fujimoto (US 2015/0116244 A1) are now relied upon for amended limitations.
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F VALDEZ whose telephone number is (571)270-3744.  The examiner can normally be reached M-F: 0730-1600 hrs EST.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kee M. Tung can be reached at (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/PATRICK F VALDEZ/Examiner, Art Unit 2611